DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is responsive to Applicant’s Response filed 01/31/2022.
Claims 1-7 and 9-20 are pending and have been examined. 
Claims 1, 10, 13 and 19 have been amended. 
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-7, 9, 13-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wakim et. al. (U.S. PG Pub. No. 20170330144; hereinafter "Wakim") in view of Gupta (WIPO Publication No. WO2015079460A1; hereinafter “Gupta”) in view of Kelly et. al. (U.S. PG Pub. No. 20190279181; hereinafter "Kelly") further in view of Rademaker et. al. (U.S. PG Pub. No. 20160247113; hereinafter "Rademaker") and further in view of Sharinn (U.S. PG Pub. NO. 20200226543; hereinafter "Sharinn").
As per claim 1, Wakim teaches:
A system for coordinating hybrid last-mile delivery and pickup for pickup orders, comprising:
Wakim teaches a system and method for coordinating last mile delivery via one or more mobile pickup units which is programmed to meet a set of customers at a conveniently located pickup location. (Wakim: abstract)
a processor programmed to:
Wakim teaches the implementation of the system using one or more processors of a computing device which executes code stored in a non-transitory computer readable medium to perform the functions of the system. (Wakim: paragraphs [0134-138], Fig. 14, 15)
process an order from a first user and schedule delivery of the order to be delivered by a delivery vehicle along a delivery route; 
Wakim further teaches that users may submit orders, and the orders may be scheduled for delivery by a vehicle along a delivery route. (Wakim: paragraphs [0032, 34, 37-38]) 
Wakim does not appear to explicitly teach:
receive a cancelation of the order from the first user; 
Gupta, however, teaches that an entity may receive a cancellation of an order, may attempt to find another customer for the product, and, upon finding another customer, the entity my charge the user with a reduce cancellation penalty (and therefore a greater cancellation penalty if the customer is not located) if the another customer is found. (Gupta: paragraph [0104]) It can be seen that each element is taught by either Wakim or by Gupta. Adding the order cancellation process of Gupta to the teachings of Wakim does not affect the normal functioning of the elements of the claim which are taught by Wakim. Since the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Gupta with the teachings of Wakim to achieve the aforementioned benefits since the result is merely a combination of existing elements, and, since the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. 
Wakim in view of Gupta further teaches:
attempt to identify a second user to make a replacement order to replace the order to be delivered by the delivery vehicle along the delivery route and charge a cancellation fee to the first user if the second user to make the replacement order is not identified;
 Gupta, as outlined above, teaches that an entity may receive a cancellation of an order, may attempt to find another customer for the product, and, upon finding another customer, the entity my charge the user with a reduce cancellation penalty (and therefore a greater cancellation penalty if the customer is not located) if the another customer is found. (Gupta: paragraph [0104]) The motivation to combine Gupta persists. 
With respect to the following limitation:
 receive an indication that a delivery, via the delivery vehicle, of a plurality of pickup orders that are to be delivered to a pickup location along the delivery route has been initiated, each customer of a respective pickup order from among the plurality of pickup orders being provided with a notification to meet the delivery vehicle at the pickup location at a specified time to pick up the respective pickup order wherein at least a first pickup order from among the plurality of pickup orders comprises a single group pickup order that is together ordered by, and is to be split amongst a plurality of customers;
 Wakim teaches that the central system may track the location of the mobile pickup and coordinate its transport of items to a given pickup location and therefore teaches the receipt of an indication that a delivery of a plurality of pickup orders has been initiated via a vehicle. (Wakim: paragraph [0086]) Wakim further teaches that the user may be provided with a notification of the time window and location to for their pickup. (Wakim: paragraph [0074-75], Fig. 3) Wakim also teaches a notification that a vehicle will be arriving at the meetup location at a given time (a specified time to pick up the respective order) which is sent to the user. (Wakim: paragraph [0117]) Wakim, however, does not appear to explicitly teach that the order comprises a group pickup order to be split amongst a plurality of customers.
Kelly, however, teaches that a single order may be made for a group of users, where a first user uses their mobile device and an app to create an order, and may invite others to join into the group order for pickup. (Kelly: paragraph [0176, 178, 182], Fig. 10, see also paragraphs [0274-275], Fig. 33) Kelly teaches combining the above elements with the teachings of Wakim in view of Gupta for the benefit of providing an efficient transaction involving the placement of an order for goods, assembly of items ordered, confirming payment for the items and provision of the items to the customer, providing new techniques for providing automatic merchandise orders, transactions, and pick ups via mobile devices, and addressing the difficulty in splitting of payments for orders. (Kelly: paragraph [0007, 14, 17]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kelly with the teachings of Wakim in view of Gupta to achieve the aforementioned benefits.
Wakim in view of Gupta further in view of Kelly further teaches:
 select a responsible pickup customer, from among the plurality of customers, designated to pick up the single group pickup order on behalf of the plurality of customers;
 Wakim teaches that a notification which includes the received current location of the delivery vehicle may be sent to the users who are to pick up their packages. (Wakim: paragraphs [0027, 86, 93]) Kelly teaches that a single order may be made for a group of users, where a first user uses their mobile device and an app to create an order, and may invite others to join into the group order for pickup. (Kelly: paragraph [0176, 178-180, 182], Fig. 10 see also paragraphs [0274-275], Fig. 33) Kelly further teaches that the organizer of the group order may be designated as the party which is to pick up the group order from a central dispenser site to which the group order may be delivered. (Kelly: paragraph [00270-271, 274, 284-285], Fig. 34 in particular [0274] designating the first user as the "organizer", a party responsible for picking up the order as well as paragraphs [0385-396, 393]) The motivation to combine Kelly persists.
 receive, from a delivery vehicle device operated by a driver of the delivery vehicle, a location of the delivery vehicle device derived from location sensor data of the delivery vehicle device;
 Wakim teaches that the current location of a delivery vehicle may be received from a delivery vehicle device. (Wakim: paragraphs [0027, 86]) Wakim further teaches that the delivery vehicle control unit 200 may comprise a wireless device operated by a driver of the vehicle. (Wakim: paragraphs [0040, 42, 134, 145])
transmit, to each customer device, an indication of a location of the delivery vehicle that is to meet each customer at the pickup location, the location of the delivery vehicle being based on the location of the delivery vehicle device; 
 Wakim teaches that a notification which includes the received current location of the delivery vehicle may be sent to the users who are to pick up their packages. (Wakim: paragraphs [0027, 86, 93])
With respect to the following limitation:
 and transmit, to the delivery vehicle device, an indication of the location of each customer based on the location of the customer device of each customer to inform the driver of the delivery vehicle of the location of each customer;
 Wakim teaches that GPS information corresponding to the current location of the user's device may be received by the system. (Wakim: paragraph [0080]) Wakim, however, does not appear to explicitly teach that the indication of the location of each customer is transmitted to the delivery vehicle device.
 Rademaker, however, teaches a pickup location, which may be a mobile pickup location, which receives the locations of users which are en route to pickup items at the pickup location. (Rademaker: paragraphs [0021, 35], Fig. 3) In teaching that the locations of users are sent to the mobile pickup station, Rademaker teaches that the locations are sent to inform the station (which, as outlined above, Wakim teaches may comprise a mobile station operated by a driver) of the locations of the users. Rademaker teaches combining the above elements with the teachings of Wakim for the benefit of providing an increase in business for retailers who may otherwise lose business from customers who would choose to avoid purchasing products from the retailer due to the time and effort needed to obtain the product from the retailer in a traditional manner. (Rademaker: paragraph [0018]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Rademaker with the teachings of Wakim in view of Gupta further in view of Kelly to achieve the aforementioned benefits.
Wakim in view of Gupta further in view of Kelly further in view of Rademaker does not appear to explicitly teach:
receive a pickup confirmation indicating that the single group pickup order has been picked up by the responsible pickup customer;
Sharinn, however, teaches that when a system receives an indication that a user has picked up a set of packages on behalf of other users, each user whose package has been picked up may be sent a notification indicating such. (Sharinn: paragraph [0112]) Sharinn teaches combining the above elements with the teachings of Wakim in view of Gupta further in view of Kelly further in view of Rademaker for the benefit of sparing users the inconvenience of dealing with several different parties for their storage needs, and the cost savings can be passed on to the users while still being profitable. (Sharinn: paragraph 
Wakim in view of Gupta further in view of Kelly further in view of Rademaker and further in view of Sharinn further teaches:
transmit, to each group customer in the plurality of customers, an indication of the pickup confirmation.
 Sharinn, however, teaches that when a system receives an indication that a user has picked up a set of packages on behalf of other users, each user whose package has been picked up may be sent a notification indicating such. (Sharinn: paragraph [0112]) The motivation to combine Sharinn persists.
As per claim 2, Wakim in view of Gupta further in view of Kelly further in view of Rademaker and further in view of Sharinn teaches all of the limitations of claim 1, as outlined above and further teaches:
access, for each customer, an estimated time of arrival to the pickup location and an on- time indicator;
Rademaker further teaches that a predicted arrival time may be generated and forwarded to the retailer system (which may comprise a mobile pickup location). (Rademaker: paragraphs [0021, 36-37, 61-62]) Rademaker further teaches an updated arrival time (an on-time indicator indicating that the user will be late) which is accessed and relayed when it is determined that the user will be arriving later than predicted. Id. The motivation to combine Rademaker persists.
and transmit, to the delivery vehicle, the estimated time of arrival and the on-time indicator.
 Rademaker further teaches that a predicted arrival time may be generated and forwarded to the retailer system (which may comprise a mobile pickup location). (Rademaker: paragraphs [0021, 36-37, 61-62]) Rademaker further teaches an updated arrival time (an on-time indicator indicating that the user 
As per claim 3, Wakim in view of Gupta further in view of Kelly further in view of Rademaker and further in view of Sharinn teaches all of the limitations of claim 2, as outlined above and further teaches:
 determine a first pickup queue position for a first customer to pick up a first pickup order based on a first estimated time of arrival to the pickup location of the first customer;
 Rademaker further teaches the creation of a queue based on arrival times of users, wherein the queuing sequence is sequential with respect to the order of arrival of users picking up items. (Rademaker: paragraph [0062]) In teaching a queue which is ordered by arrival time such that orders will be prepared for pickup according to the arrival times of customers, Rademaker teaches a first pickup queue position for a first customer to pick up a first pickup order based on a first estimated time of arrival and a second pickup queue position for a second customer to pick up a second pickup order based on a second estimated time of arrival of a second customer which is later, such that the second pickup order is to be provided with their order after the first customer.
 determine a second pickup queue position for a second customer to pick up a second pickup order based on a second estimated time of arrival to the pickup location of the second customer, the second pickup queue position being after the first pickup queue position such that the second customer is to be provided with the second pickup order after the first customer is to be provided with the first pickup order;
Rademaker further teaches the creation of a queue based on arrival times of users, wherein the queuing sequence is sequential with respect to the order of arrival of users picking up items. (Rademaker: paragraph [0062]) In teaching a queue which is ordered by arrival time such that orders will be prepared for pickup according to the arrival times of customers, Rademaker teaches a first pickup queue position for a first customer to pick up a first pickup order based on a first estimated time of arrival and a second pickup queue position for a second customer to pick up a second pickup order based on a second 
generate a pickup queue for the plurality of pickup orders based on the estimated time of arrival of the respective customers, the pickup queue including the first pickup queue position and the second pickup queue position defining a sequential order in which the respective customers are able to pick up a respective pickup order. 
Rademaker further teaches the creation of a queue based on arrival times of users, wherein the queuing sequence is sequential with respect to the order of arrival of users picking up items. (Rademaker: paragraph [0062])
As per claim 6, Wakim in view of Gupta further in view of Kelly further in view of Rademaker and further in view of Sharinn teaches all of the limitations of claim 1, as outlined above and further teaches:
access an estimated time of arrival of the delivery vehicle to the pickup location;
Wakim further teaches that an estimated time of arrival for the mobile pickup unit may be accessed and transmitted to the customers. (Wakim: paragraph [0079])
and transmit, to each respective customer, the estimated time of arrival of the delivery vehicle.
 Wakim further teaches that an estimated time of arrival for the mobile pickup unit may be accessed and transmitted to the customers. (Wakim: paragraph [0079])
As per claim 7, Wakim in view of Gupta further in view of Kelly further in view of Rademaker and further in view of Sharinn teaches all of the limitations of claim 1, as outlined above, and further teaches:
receive, from a first customer from among the plurality of customers, a request to invite a second customer to participate in the single group pickup order; 
Kelly teaches that a single order may be made for a group of users, where a first user uses their mobile device and an app to create an order, and may invite others to join into the group order for pickup. 
transmit, to a second customer, an invitation to participate in the single group pickup order;
Kelly teaches that a single order may be made for a group of users, where a first user uses their mobile device and an app to create an order, and may invite others to join into the group order for pickup. (Kelly: paragraph [0176, 178-180, 182], Fig. 10 see also paragraphs [0274-275], Fig. 33) The motivation to combine Kelly persists.
add the first customer and the second customer to a group for the single group pickup order.
Kelly teaches that a single order may be made for a group of users, where a first user uses their mobile device and an app to create an order, and may invite others to join into the group order for pickup. (Kelly: paragraph [0176, 178-180, 182], Fig. 10 see also paragraphs [0274-275], Fig. 33) The motivation to combine Kelly persists.
As per claim 9, Wakim in view of Gupta further in view of Kelly further in view of Rademaker and further in view of Sharinn teaches all of the limitations of claim 1, as outlined above, and further teaches:
 facilitate payment of an amount due for the single group pickup order to be split among the plurality of customers.
 Kelly teaches that a single order may be made for a group of users, where a first user uses their mobile device and an app to create an order, and may invite others to join into the group order for pickup, wherein each member of the group may be allowed to pay for their share of the order. (Kelly: paragraph [0176, 178-180, 182], Fig. 10 see also paragraphs [0274-275], Fig. 33) The motivation to combine Kelly persists.
As per claim 13, Wakim in view of Gupta further in view of Kelly further in view of Rademaker and further in view of Sharinn teaches the limitations of this claim which are substantially identical to 
A method of coordinating hybrid last-mile delivery and pickup for pickup orders, comprising:
Wakim teaches a system and method for coordinating last mile delivery via one or more mobile pickup units which is programmed to meet a set of customers at a conveniently located pickup location. (Wakim: abstract)
. . . by a processor. . .
 Wakim teaches the implementation of the system using one or more processors of a computing device which executes code stored in a non-transitory computer readable medium to perform the functions of the system. (Wakim: paragraphs [0134-138], Fig. 14, 15)
As per claims 14-15 and 18, Wakim in view of Gupta further in view of Kelly further in view of Rademaker and further in view of Sharinn teaches the limitations of these claims which are substantially identical to those of claims 2-3 and 6, respectively, and claims 14-15 and 18 are rejected for the reasons outlined above regarding claims 2-3 and 6, respectively. 
Claims 4-5 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wakim in view of Gupta further in view of Kelly further in view of Rademaker and further in view of Sharinn further in view of Ng et. al. (U.S. PG Pub. NO. 20170161670; hereinafter "Ng").
As per claim 4, Wakim in view of Gupta further in view of Kelly further in view of Rademaker and further in view of Sharinn teaches all of the limitations of claim 3, as outlined above but does not appear to explicitly teach:
transmit a pickup queue position in the pickup queue to each respective customer.
 Ng, however, teaches that a user may be continuously updated on a user device on multiple occasions (including each time their position in the queue changes) as to their current position in a queue. (Ng: paragraphs [0024, 35]) Ng further teaches combining the above elements with the teachings of Wakim in view of Gupta further in view of Kelly further in view of Rademaker and further in view of 
As per claim 5, Wakim in view of Gupta further in view of Kelly further in view of Rademaker and further in view of Sharinn teaches all of the limitations of claim 3, as outlined above and further teaches:
receive updated location data of a first customer indicating that the first estimated time of arrival is delayed;
Rademaker further teaches that updated location data of the customer may be received, and the queue may be updated and reordered based on a newly determined arrival time which may indicate a delay. (Rademaker: paragraphs [0073-76])
update the first pickup queue position of the first customer to be after the second pickup queue position based on the updated location data and the second estimated time of arrival;
Rademaker further teaches that updated location data of the customer may be received, and the queue may be updated and reordered based on a newly determined arrival time which may indicate a delay. (Rademaker: paragraphs [0073-76])
and transmit an updated pickup queue position in the updated pickup queue to each of the first and second customer.
Ng, however, teaches that a user may be continuously updated on a user device on multiple occasions (including each time their position in the queue changes) as to their current position in a queue. (Ng: paragraphs [0024, 35]) Ng further teaches combining the above elements with the teachings of 
As per claims 16-17, Wakim in view of Gupta further in view of Kelly further in view of Rademaker and further in view of Sharinn further in view of Ng teaches the limitations of these claims which are substantially identical to those of claims 4-5, and claims 16-17 are rejected for the reasons outlined above regarding claims 4-5. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wakim in view of Gupta further in view of Kelly further in view of Rademaker and further in view of Sharinn and further in view of Weng (U.S. Patent No. 7,251,621; hereinafter "Weng").
As per claim 10, Wakim in view of Gupta further in view of Kelly further in view of Rademaker and further in view of Sharinn further in view of Kelly teaches all of the limitations of claim 1, as outlined above but does not appear to explicitly teach:
 receive, from a first customer, other than the responsible pickup customer, from among the plurality of customers, a first confirmation that the first customer received a portion of the group pickup order;
 Weng, however, teaches that a central system may receive and store an indication from a customer that the customer has received their order which was picked up by an in-store patron and delivered to the customer (their portion of the group order). (Weng: col. 12 lines 48-64) Weng teaches combining the above elements with the teachings of Wakim in view of Gupta further in view of Kelly further in view of Rademaker and further in view of Sharinn for the benefit of reducing true travel cost for 
Wakim in view of Gupta further in view of Kelly further in view of Rademaker and further in view of Sharinn and further in view of Weng further teaches:
receive, from a second customer, other than the responsible pickup customer, from among the plurality of customers, a second confirmation that the second customer received a second portion of the group pickup order;
Weng, however, teaches that a central system may receive and store an indication from a customer that the customer has received their order which was picked up by an in-store patron and delivered to the customer (their portion of the group order). (Weng: col. 12 lines 48-64) The motivation to combine Weng persists. 
and store an indication of the first confirmation;
Weng, however, teaches that a central system may receive and store an indication from a customer that the customer has received their order which was picked up by an in-store patron and delivered to the customer (their portion of the group order). (Weng: col. 12 lines 48-64) The motivation to combine Weng persists.  
provide tracking that indicates whether each customer in the plurality of customers has received a respective portion of the group pickup order that was picked up by the responsible pickup customer.
Weng, however, teaches that a central system may receive and store an indication from a customer that the customer has received their order which was picked up by an in-store patron and delivered to the customer (their portion of the group order). (Weng: col. 12 lines 48-64) The motivation to combine Weng persists.  
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wakim in view of Gupta further in view of Kelly further in view of Rademaker and further in view of Sharinn further in view of Ganesh (U.S. PG Pub. No. 20160068264; hereinafter "Ganesh") and further in view of Levy et. al. (U.S. PG Pub. No. 20190137290; hereinafter "Levy").
As per claim 11, Wakim in view of Gupta further in view of Kelly further in view of Rademaker and further in view of Sharinn teaches all of the limitations of claim 1, as outlined above. With respect to the following limitation:
receive, from the delivery vehicle device, an encoding representing a first pickup order, the encoding being scanned from a first customer device during a pickup of the first pickup order at the pickup location;
 Wakim teaches a code sent to the user which may comprise a barcode or QR code which is received by the mobile pickup unit in order to trigger the release of the one or more items. (Wakim: paragraphs [0125-127], Figs. 10, 11) Wakim further teaches that a central system may receive the indication to open the proper compartment, and may trigger the opening of the proper compartment at the mobile pickup unit. Id. Wakim, however, does not appear to explicitly teach that the code is received at the mobile pickup unit then forwarded to the server which then triggers the release.
To the extent that Wakim does not explicitly teach that the purchase code is received from the user device, transferred to the server, which authenticates the code and sends the response signal to indicate that the package should be released, Ganesh teaches this element. Ganesh teaches that when a delivery vehicle has arrived at a location, a purchase code (which may comprise a QR code or barcode and may be scanned from a user device) may be received from the user device, forwarded to a central server which authenticates it, and then the server may issue an authorization to deliver a package. (Ganesh: paragraph [0027, 57]) Ganesh teaches combining the above elements with the teachings of Wakim in view of Gupta further in view of Kelly further in view of Rademaker and further in view of Sharinn for the benefit of providing security and delivery verification for delivery vehicles and packages. (Ganesh: paragraph [0003]) Therefore, before the effective filing date of the claimed invention, it would 
With respect to the following limitation:
determine a load percentage indicating a proportion of the first pickup order related to other pickup orders to be delivered to the pickup location;
 Wakim teaches that a central system may transmit, to the mobile pickup unit, identifying information that identifies the pickup order and allows for the user to pick up their order in response to the receipt of a pickup signal. (Wakim: paragraph [0126-127]) Ganesh teaches that when a delivery vehicle has arrived at a location, a purchase code (which may comprise a QR code or barcode and may be scanned from a user device) may be received from the user device, forwarded to a central server which authenticates it, and then the server may issue package related information confirming delivery. (Ganesh: paragraph [0027, 57, 69, 94, 98]) The motivation to combine Ganesh persists. Wakim in view of Gupta further in view of Kelly further in view of Rademaker and further in view of Sharinn further in view of Ganesh, however, does not appear to teach that this confirmation information regarding the order comprises a load percentage indicating a proportion of the first pickup order related to other orders.
Levy, however, teaches that delivery information regarding orders for delivery (which Wakim teaches may be received from a server) may comprise an indication as to an increase in percentage complete when a given order has been marked as completed (a load percentage indicating a proportion of the first pickup order related to the other pickup orders to be delivered). (Levy: paragraph [0029]) Levy teaches combining the above elements with the teachings of Wakim in view of Gupta further in view of Kelly further in view of Rademaker and further in view of Sharinn further in view of Ganesh for the benefit of assisting an operator in manually estimating a proportion of completion of a delivery rotation. Id. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Levy with the teachings of Wakim in view of 
Wakim in view of Gupta further in view of Kelly further in view of Rademaker and further in view of Sharinn further in view of Ganesh and further in view of Levy further teaches:
 transmit, to the delivery vehicle device, the load percentage and identifying information that identifies the first pickup order to facilitate provision of the first pickup order to a first customer;
 Wakim teaches that a central system may transmit, to the mobile pickup unit, identifying information that identifies the pickup order and allows for the user to pick up their order in response to the receipt of a pickup signal. (Wakim: paragraph [0126-127]) Ganesh teaches that when a delivery vehicle has arrived at a location, a purchase code (which may comprise a QR code or barcode and may be scanned from a user device) may be received from the user device, forwarded to a central server which authenticates it, and then the server may issue package related information confirming delivery. (Ganesh: paragraph [0027, 57, 69, 94, 98]) The motivation to combine Ganesh persists. Levy, however, teaches that delivery information regarding orders for delivery (which Wakim teaches may be received from a server) may comprise an indication as to an increase in percentage complete when a given order has been marked as completed (a load percentage indicating a proportion of the first pickup order related to the other pickup orders to be delivered). (Levy: paragraph [0029]) Thus, Wakim in view of Gupta further in view of Kelly further in view of Rademaker and further in view of Sharinn further in view of Ganesh and further in view of Levy teaches the receipt of shipment information after a delivery, wherein the shipment information may comprise an indication as to the load percentage of the order as compared to other orders in the route. The motivation to combine Levy persists.
and receive, from the delivery vehicle device, an indication that the first pickup order has been provided to and picked up by the first customer.
 Wakim further teaches that the mobile pickup unit may send a confirmation signal to the central system that a given package has been picked up in response to the pickup. (Wakim: paragraphs [0127-128]) 
As per claim 12, Wakim in view of Gupta further in view of Kelly further in view of Rademaker and further in view of Sharinn further in view of Ganesh and further in view of Levy teaches all of the limitations of claim 11, as outlined above and further teaches:
wherein to receive the indication that the first pickup order has been provided, the processor is programed to receive a second encoding that represents a scan of a label for the first pickup order.
 Ganesh further teaches that a delivery confirmation may comprise the receipt, by the server from the delivery vehicle, of a second scan which comprises the label of a pickup order in order to confirm that the package has been delivered. (Ganesh: paragraph [0064-65, 90-91]) The motivation to combine Ganesh persists.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wakim in view of Gupta further in view of Kelly further in view of Ganesh.
As per claim 19, Wakim teaches:
 A system for coordinating hybrid last-mile delivery and pickup for pickup orders, comprising:
Wakim teaches a system and method for coordinating last mile delivery via one or more mobile pickup units which is programmed to meet a set of customers at a conveniently located pickup location. (Wakim: abstract)
a processor programmed to:
Wakim teaches the implementation of the system using one or more processors of a computing device which executes code stored in a non-transitory computer readable medium to perform the functions of the system. (Wakim: paragraphs [0134-138], Fig. 14, 15)
process an order from a first user and schedule delivery of the order to be delivered by a delivery vehicle along a delivery route; 
Wakim further teaches that users may submit orders, and the orders may be scheduled for delivery by a vehicle along a delivery route. (Wakim: paragraphs [0032, 34, 37-38]) 
Wakim does not appear to explicitly teach:
receive a cancelation of the order from the first user; 
Gupta, however, teaches that an entity may receive a cancellation of an order, may attempt to find another customer for the product, and, upon finding another customer, the entity my charge the user with a reduce cancellation penalty (and therefore a greater cancellation penalty if the customer is not located) if the another customer is found. (Gupta: paragraph [0104]) It can be seen that each element is taught by either Wakim or by Gupta. Adding the order cancellation process of Gupta to the teachings of Wakim does not affect the normal functioning of the elements of the claim which are taught by Wakim. Since the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Gupta with the teachings of Wakim to achieve the aforementioned benefits since the result is merely a combination of existing elements, and, since the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. 
Wakim in view of Gupta further teaches:
attempt to identify a second user to make a replacement order to replace the order to be delivered by the delivery vehicle along the delivery route and charge a cancellation fee to the first user if the second user to make the replacement order is not identified;
 Gupta, as outlined above, teaches that an entity may receive a cancellation of an order, may attempt to find another customer for the product, and, upon finding another customer, the entity my charge the user with a reduce cancellation penalty (and therefore a greater cancellation penalty if the customer is not located) if the another customer is found. (Gupta: paragraph [0104]) The motivation to combine Gupta persists. 
With respect to the following limitation:
 receive an indication that the delivery vehicle is at a pickup location along the delivery route to deliver a plurality of pickup orders to be picked up by a respective customer, the plurality of pickup orders comprising a single group pickup order that is shared amongst a plurality of group customers that participate in and share the single group pickup order;
 Wakim teaches that the central system may receive an indication that the mobile pickup unit as at the pickup location to deliver the plurality of orders for the plurality of customers. (Wakim: paragraphs [0027-28])
Kelly, however, teaches that a single order may be made for a group of users, where a first user uses their mobile device and an app to create an order, and may invite others to join into the group order for pickup. (Kelly: paragraph [0176, 178, 182], Fig. 10, see also paragraphs [0274-275], Fig. 33) Kelly teaches combining the above elements with the teachings of Wakim for the benefit of providing an efficient transaction involving the placement of an order for goods, assembly of items ordered, confirming payment for the items and provision of the items to the customer, providing new techniques for providing automatic merchandise orders, transactions, and pick-ups via mobile devices, and addressing the difficulty in splitting of payments for orders. (Kelly: paragraph [0007, 14, 17]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kelly with the teachings of Wakim to achieve the aforementioned benefits.
Wakim in view of Gupta further in view of Kelly further teaches:
 select a responsible pickup customer from among the plurality of customers that participate in and share the single group pickup order, the responsible pickup customer being designated to pick up the single group pickup order on behalf of the plurality of customers;
 Wakim teaches that a notification which includes the received current location of the delivery vehicle may be sent to the users who are to pick up their packages. (Wakim: paragraphs [0027, 86, 93]) Kelly teaches that a single order may be made for a group of users, where a first user uses their mobile device and an app to create an order, and may invite others to join into the group order for pickup. (Kelly: 
With respect to the following limitation:
 receive, from a delivery vehicle device, an encoding representing a first pickup order from among the plurality of pickup orders, the encoding being scanned from a first customer device during a pickup of the single group pickup order at the pickup location;
 Wakim teaches a code sent to the user which may comprise a barcode or QR code which is received by the mobile pickup unit in order to trigger the release of the one or more items. (Wakim: paragraphs [0125-127], Figs. 10, 11) Wakim further teaches that a central system may receive the indication to open the proper compartment, and may trigger the opening of the proper compartment at the mobile pickup unit. Id. Wakim, however, does not appear to explicitly teach that the code is received at the mobile pickup unit then forwarded to the server which then triggers the release.
To the extent that Wakim does not explicitly teach that the purchase code is received from the user device, transferred to the server, which authenticates the code and sends the response signal to indicate that the package should be released, Ganesh teaches this element. Ganesh teaches that when a delivery vehicle has arrived at a location, a purchase code (which may comprise a QR code or barcode and may be scanned from a user device) may be received from the user device, forwarded to a central server which authenticates it, and then the server may issue an authorization to deliver a package. (Ganesh: paragraph [0027, 57]) Ganesh teaches combining the above elements with the teachings of Wakim in view of Gupta further in view of Kelly for the benefit of providing security and delivery verification for delivery vehicles and packages. (Ganesh: paragraph [0003]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art 
Wakim in view of Gupta further in view of Kelly further in view of Ganesh further teaches:
 transmit, to the delivery vehicle device, identifying information that identifies the single group pickup order to facilitate provision of the single group pickup order to responsible pickup customer;
Wakim teaches that a central system may transmit, to the mobile pickup unit, identifying information that identifies the pickup order and allows for the user to pick up their order in response to the receipt of a pickup signal. (Wakim: paragraph [0126-127])
 and receive, from the delivery vehicle device, an indication that the single group pickup order has been provided to and picked up by the responsible pickup customer.
 Wakim further teaches that the mobile pickup unit may send a confirmation signal to the central system that a given package has been picked up in response to the pickup. (Wakim: paragraphs [0127-128])
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wakim in view of Gupta further in view of Kelly further in view of Ganesh further in view of Bhatt et. al. (U.S. PG Pub. No. 20150227882; hereinafter "Bhatt").
As per claim 20, Wakim in view of Gupta further in view of Kelly further in view of Ganesh teaches all of the limitations of claim 19, as outlined above and further teaches:
receive, from the delivery vehicle device, a location of the delivery vehicle device derived from location sensor data of the delivery vehicle device;
Wakim teaches that the current location of a delivery vehicle may be received from the delivery vehicle device. (Wakim: paragraphs [0027, 86])
Wakim in view of Gupta further in view of Kelly further in view of Ganesh does not appear to explicitly teach:
and determine that the location of the delivery vehicle device is within a geofenced region of the pickup location.
 Bhatt, however, teaches that when it is determined by receiving tracking GPS data, that a mobile pickup location is within a given threshold distance (a geofenced region) of a user's pickup location, a notification may be sent to the user indicating the approach of the mobile pickup location. (Bhatt: paragraph [0084-85])  It can be seen that each element is taught by either Wakim in view of Gupta further in view of Kelly further in view of Ganesh, or by Bhatt. Adding the detection of the crossing of the geofence taught by Bhatt does not affect the normal functioning of the elements of the claim which are taught by Wakim in view of Gupta further in view of Kelly further in view of Ganesh. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Bhatt with the teachings of Wakim in view of Gupta further in view of Kelly further in view of Ganesh since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable. 
Citation of Pertinent Prior Art
		Yang et. al. (U.S. PG Pub. No. 20070150375; hereinafter “Yang”) 
As outlined above, Examiner notes that Kelly teaches the selection of a responsible party for picking up an order by teaching that the first party who initiates the order may be deemed the organizer and the organizer may be the party responsible for picking up the order from the secondary delivery location on behalf of the others in the group order. Examiner further indicates that Yang, while not necessary here (since Kelly clearly teaches such a selection), also teaches the selection of a responsible party for a group pickup order based on the day of the week and which party is assigned for pickup on that day for the group order. (Yang: paragraph [0299-300]) 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624.  The examiner can normally be reached on Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628